Title: John Barnes to Thomas Jefferson, 10 January 1815
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir—  George Town 10th Jany 1815.
          Your favr 29th Ulto recd the 5th Covered, your Genl power of Atty—in my favr—the Accruing Int (Averaged.) from 10h July—to 31st Decr Amt $35832/100 I recd the  7h and passed, to the Credit of Genl Ks a/c—The two Certificates of said Stock—recites the following
          
            
              viz—forNo 10. 
              $11,36363/100
              Thomas Jefferson of Virginia—or, his Assigns bearing Int 6 p Ct per Annm from 10th July 1814. inclusively payble Quarter Yearly. being stock Created p act of Congress for a Loan of 25 Millions of Dolls passed the 24th March 1814. Redeemable at the pleasure of Congress at any time After Decr 1825—
            
            
            
              No 10 
              Also for
              113636/100
              Same Time & date for the 10 ⅌Ct advance—
            
            
              
              
              12,49999/100
              Equal to 80 for 100—say $12,500
            
          
          The above recited Certificates—are lodged—in safe Custerdy—in the Customhouse Iron chest. Subject—to your Order—
          and, am, most Respecf Respectfully—
          Dear Sir—Your obedt servant.John Barnes.
        